[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                        FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                          ________________________ ELEVENTH CIRCUIT
                                                               AUGUST 23, 2005
                                No. 05-11215                  THOMAS K. KAHN
                            Non-Argument Calendar                 CLERK
                          ________________________

                      D. C. Docket No. 04-22179-CV-FAM

OZA B. JENKINS,

                                                           Plaintiff-Appellant,

                                     versus

RONALD C. DRESNICK,
11TH JUDICIAL CIRCUIT COURT,

                                                           Defendants-Appellees.

                          ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         _________________________

                                (August 23, 2005)

Before HULL, WILSON and PRYOR, Circuit Judges.

PER CURIAM:

      Oza Jenkins appeals pro se the dismissal of her section 1983 complaint,

which was dismissed as frivolous under 28 U.S.C. section 1915. We affirm.
      Jenkins is a frequent pro se litigant in the state and federal trial courts of

Florida. This appeal concerns three of her cases: the case that is the basis of this

appeal and two cases Jenkins brought in state court. In the first state case, Jenkins

sued two cell phone companies on theories of products liability and personal

injury. That case was removed to federal court and later remanded to Judge

Dresnick in state court. During the intervening time between when the first case

was removed and remanded, Jenkins had a verbal altercation with Judge Dresnick

during the proceedings of her second state case. After that altercation, she moved

to recuse Dresnick in the second state case, and her motion was granted. She

contended in her motion to recuse that Dresnick was abusive toward her because of

her race and disability. She has also stated that Dresnick caused her to overdose on

prescription medications because of his outburst. Jenkins’s complaint in the

second state case was later dismissed.

      Jenkins filed a motion to recuse Dresnick in the first state case after he

recused himself in the second state case. Her motion was denied, and her

complaint was dismissed. Jenkins then sued Dresnick and the Eleventh Judicial

Circuit Court of Florida in federal court. Jenkins alleged that Dresnick violated her

due process rights and the Americans with Disabilities Act when he did not recuse

in the first state case. Jenkins seeks a $60 billion damages award and injunctive



                                           2
relief.

          A district court shall dismiss a complaint filed in forma pauperis if the

complaint is “frivolous or malicious.” 28 U.S.C. § 1915(e)(2)(B)(i). “A claim is

frivolous if it is without arguable merit either in law of fact.” Bilal v. Driver, 251
F.3d 1346, 1349 (11th Cir. 2001). The district court dismissed Jenkins’s

complaint, under section 1915(e)(2)(B)(i), for the following two reasons: (1)

Jenkins did not allege any facts to support a claim against the state court and (2)

Dresnick was entitled to absolute judicial immunity because the claims against him

were based on his denial of a motion to recuse. Our review is for abuse of

discretion, Bilal, 251 F.3d at 1349, and we conclude that the district court did not

abuse its discretion.

          AFFIRMED.




                                              3